/RECEIVED ^
COURT OF APPEALS              JUL 1 5 2015
3rd DISTRICT OF TEXAS       THIRD CC'JRT OF ACFEALS
P.O. BOX 12547          \^JE£PEIpjYiE_
Austin, Texas 78711-2547                                           July 12, 2015

RE: Court of Appeals Number: 03-15-00397-CV
    Trial Court Number: D-13-0197-C

STYLE: ONE THOUSAND NINE HUNDRED SIXTY-FIVE DOLLARS IN U.S CURRENCY          VS
       THE STATE OF TEXAS


TO THE HONORABLE CLERK OF SAID COURT:

     My name is Jason Dale Whitlock, appellant in the above referenced and
styled cause number. I have recently received tuo notices from the Clerk of
the Court of Appeals.
     The first notice which uas dated June 30, 2015: I did not receive until
July 8, 2015 @ approximately 11:00am, informing me that I uas required to
pay a filing fee of $195.00 and send a docketing list by July 10, 2015.
     The second notice from the Court of Appeals uas dated July 1, 2015 and
uas directed to the Tom Green County District Clerks office uich uas stating
to the District Clerk that the clerk's records uere due in This Court on June
25, 2015 and uas over-due. I have been having complications uith the Tom Green
County District Clerk's office and have been having difficulties getting them
to respond back to any urits or requests filed uith their office.
     On Feb. 4, 2014, I filed an "Affidavit of Indigency" and uas recognized
as an idigent offender regarding cause number D-13-0197-C. Furthermore, I
had requested on multiple occassions for the District Courts "Docket Roster"
or docketing list and never received a response or acknouledgement regarding
this issue, so you uill have to refer to the Clerk's records in this matter.
    A "Declaration of inability to pay costs" uas also filed seperately but
I understand this is voided in this matter. Could you please inform me if
the Trail Court recognized me as indigent in this cause or if I am still required
to pay the filing fee's? And if I am required to pay the Court Fees, could
payment arrangements be scheduled...? I uas simply unable to make any arrangements
from the day I received the notice, (July 8, 2015) until the deadline that
they uere due. (July 10, 2015).
     Thank you in advance for your assistance in this matter, it is greatly
appreciated.
                                                      Sincerely,
                                                      Jason Whitlock # 1877065
                                                      XfffTun^^
                                                      1697 F.M. 980
                                                      Huntsville, Texas 77343
dawn hV/iTTTec^tf /87706T-
V%££7* C7/?i77~              NORTH HOUSTON TX

(697 J*M. 98o                   13 JUL 2G1S         PM 9 L




                               H.H,l,I»J,i.|,i}plIi,|H{Hh«.,iJW»I.ll,lM«»'l'Ui